     Case 3:14-cr-00175-WHA Document 1008 Filed 02/06/19 Page 1 of 3



 1   Frank M. Pitre (State Bar No. 100077)
     fpitre@cpmlegal.com
 2   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 3
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Telephone: (650) 697-6000
 5   Facsimile: (650) 697-0577
 6   Steven M. Campora (State Bar No. 110909)
     scampora@dbbwc.com
 7
     DREYER BABICH BUCCOLA WOOD
 8   CAMPORA, LLP
     20 Bicentennial Circle
 9   Sacramento, CA 95826
     Telephone: (916) 379-3500
10   Facsimile: (916) 379-3599
11

12

13                            UNITED STATES DISTRICT COURT

14                          NORTHERN DISTRICT OF CALIFORNIA

15                                SAN FRANCISCO DIVISION

16

17 UNITED STATES OF AMERICA,                        No.: CR-14-0175-WHA

18           Plaintiff,                             DECLARATION OF STEVEN M.
                                                    CAMPORA IN SUPPORT OF SUBMISSION
19    vs.                                           OF ATTORNEYS PITRE AND CAMPORA
                                                    IN RESPONSE TO ORDER DATED
20                                                  JANUARY 30, 2019
   PACIFIC GAS AND ELECTRIC
21 COMPANY,

22           Defendant.
23

24

25

26

27

28
                                                1
     DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
          CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1008 Filed 02/06/19 Page 2 of 3



 1          I, STEVEN M. CAMPORA, declare:

 2          1. I am an attorney with the Law Firm of Dreyer, Babich, Buccola, Wood, Campora LLP.

 3 I have been involved with litigation, on behalf of fire and explosion victims and against Pacific Gas

 4 and Electric Company, since 2008. I have taken the deposition of more than 200 Pacific Gas and

 5 Electric Company officers and employees since 2008. I participated in the San Bruno Explosion

 6 litigation, the derivative action against the Board of Directors, the Butte Fire JCCP, the CA North

 7 Bay Fires JCCP and the Camp Fire litigation. I was a Liaison Counsel in the Butte Fire JCCP and

 8 I am a member of the Plaintiffs’ Executive Committee in the CA North Bay Fires JCCP.

 9          2.   I have reviewed literally thousands of Pacific Gas and Electric Company documents

10 produced in litigation and I have deposed at least 90 witnesses on Pacific Gas and Electric Company

11 vegetation management practices.

12          3. I took the Deposition of Ms. Janaize Markland. A true and correct copy of portions of

13 her testimony and exhibits from her deposition are attached hereto as Exhibit A. In that deposition

14 and in her prepared testimony to the CPUC, Ms. Markland made specific reference to the “risk

15 tolerance” accepted by Pacific Gas and Electric Company. See for example, page 2-12 of Exhibit

16 2034 to her deposition and pages 50 through 63 of her deposition.

17          4.   During the course of discovery and in public statements, Pacific Gas and Electric

18 Company has made various references to the number of miles of distribution line. Those numbers

19 range anywhere from 81,000 miles to more than 115,000 miles of line.          In January of 2019, I

20 downloaded information from Pacific Gas and Electric Company’s webpage, which indicated that

21 there were 81,000 miles of above ground distribution lines, 26,000 miles of underground distribution

22 lines and 18,000 miles of overhead transmission lines.      A true and correct copy of the pages I

23 downloaded is attached hereto as Exhibit B. Based on the numbers provided by Pacific Gas and

24 Electric Company and Ms. Markland’s statement that Pacific Gas and Electric Company accepted

25 a risk tolerance of 17 tree related outages per 1000 miles of line, the outages per year would range

26 from 1,377 to 1,955.

27          5. Attached hereto as Exhibit C is a true and correct copy of a portion of a Session D Risk

28 Assessment produced by Pacific Gas and Electric Company.           PG&E witnesses have identified
                                                     2
      DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1008 Filed 02/06/19 Page 3 of 3



 1 Session D as PG&E’s evaluation of the risks posed by various lines of business, including Electric

 2 Operations. One of the risks evaluated is wildfire. The pages attached as Exhibit C reference

 3 PG&E’s understanding that ignition data showed “1 to 2 large fires per year (300 acres or greater).”

 4 More importantly, the document shows that PG&E was aware that CalFire believed “~5% to 10%

 5 of large fires become catastrophic fires (P95 events).”

 6          6. Exhibit D is a true and correct copy of the Butte Fire data available on the Cal Fire

 7 website.

 8          7. A true and correct copy of portions of the Deposition of Charles Filmer and his report,

 9 dated February 7, 2013 (Exhibit 829 to his deposition), are attached hereto as Exhibit E.

10          8.    A true and correct copy of the Draft Final Deposition of Brian Biancardi, with the

11 referenced exhibits, is attached hereto as Exhibit F. Under the protective order for that matter,

12 PG&E would have a number of days to review the deposition and identify any confidential

13 information before the deposition became final. Due to the bankruptcy stay, that process stopped.

14 However, I requested of Mr. Orsini and Ms. Dyer that they consent to our filing of this deposition

15 and the exhibits and they did so consent.

16          9. Attached hereto as Exhibit G is a true and correct copy of a portion of the deposition of

17 Stephen Tankersley. Mr. Tankersley oversaw the vegetation management department for PG&E,

18 until shortly before the Butte Fire.

19          10. Attached hereto as Exhibit H are true and correct portions of the deposition of Mr. Eric

20 Oldford and relevant exhibits.

21          11.   Should the Court desire the complete portion of any deposition or exhibit attached

22 hereto, I can provide them to the Court.

23          I declare under penalty of perjury that the foregoing is true and correct of my own personal

24 knowledge. Executed this 4th day of February 2019 at Sacramento, California.

25

26                                        ________________________________________________
                                           Steven M. Campora
27

28
                                                     3
      DECLARATION OF STEVEN M. CAMPORA IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
